Citation Nr: 1019926	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-30 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, to include on a secondary basis.

3.  Entitlement to service connection for hypertension, to 
include on a secondary basis.

4.  Entitlement to service connection for strokes, to include 
on a secondary basis.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In connection with his appeal, the Veteran testified at a 
Central Office hearing before the undersigned Veterans Law 
Judge in April 2006.  A transcript of the hearing is 
associated with the Veteran's claims file.

In August 2007, the Board remanded this case for further 
evidentiary development.  It has since returned to the Board 
for further appellate action.

The issue of entitlement to service connection for strokes, 
to include on a secondary basis, is addressed in the Remand 
that follows the Order section of this decision.


FINDINGS OF FACT

1.  The Veteran has PTSD that is etiologically related to in-
service stressors supported by credible evidence.

2.  The Veteran's coronary artery disease has been 
permanently worsened by his service-connected PTSD.

3.  The Veteran's hypertension has been  permanently worsened 
by his service-connected PTSD.
CONCLUSIONS OF LAW

1.  PTSD was incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Coronary artery disease is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2006).

3.  Hypertension is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic 
stress disorder during service and the claimed stressor is 
related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Analysis

PTSD

Initially, the Board notes that the medical evidence shows 
that the Veteran was diagnosed with PTSD during a July 2009 
VA examination and by a licensed professional counselor in 
July 2004.  Both of these examiners have related the 
Veteran's PTSD symptomatology of anger, depression, 
isolation, nightmares, and hypervigilance to his experiences 
in Vietnam.  Accordingly, the Board concludes that there is a 
valid diagnosis of PTSD linked to in-service stressors.

Therefore, the remaining issue in this case is whether the 
evidence of record supports a finding that any of the 
Veteran's claimed in-service stressors occurred.  

During the course of the appeal, the Veteran identified in-
service combat-related stressors.  Specifically, he maintains 
that he developed PTSD as a result of a number of events 
during his service in Vietnam in 1968 and 1969, including 
being exposed to rocket attacks and enemy firings on his 
convoy, and the killings of two American soldiers and a 
Vietcong woman.

The Veteran service personnel records confirm that he served 
in Vietnam from July 1968 to July 1969 as part of the Tet 
Counteroffensive.  He was awarded the Vietnam Campaign Medal 
with 60 device and the Vietnam Service Medal.  U.S. Army and 
Joint Services Records Research Center (JSRRC) records 
indicate that the Veteran was part of Battery D of the 3rd 
Battalion, 82nd Field Artillery, in support of the 196th Light 
Infantry Brigade.

As for the Veteran's stressors, some of them have not been 
verified.  Defense Personnel Records do not confirm the death 
of American soldiers from the Veteran's unit under the names 
provided by the Veteran.  However, a unit history notes that 
the 3rd Battalion, 82nd Artillery supported the 196th Infantry 
Brigade from Chu Lai to the Demilitarized Zone.  This unit 
sustained a ground attack and suffered 12 wounded-in-action 
in February 1969, while the Veteran was stationed with this 
unit.  Another attack occurred in August 1969.  The General 
Orders, Award of Meritorious Unit Commendations indicates 
that the Veteran's battalion was awarded the Meritorious Unit 
Commendation for their contributions during operations while 
constantly exposing themselves to hostile fire.  Daily Staff 
Journal reports also indicated that the Veteran's battery 
fired on targets resulting in several enemy casualties in 
July 1968.

Although the Veteran did not receive any award or decoration 
indicative of his participation in combat in Vietnam, such as 
the Combat Action Ribbon or the Purple Heart Medal, the Board 
has found the Veteran to be credible.  His reports are 
consistent with his service personnel records.  Moreover, the 
record contains battalion command histories and other 
corroborative evidence which substantiate his statements 
regarding enemy attacks while he was stationed in Vietnam.  
The Board acknowledges that while not all of the Veteran's 
claimed stressors have been verified, such as the deaths of 
particular soldiers and a Vietcong woman, his reports of 
coming under enemy fire are consistent with the unit history 
reports.  Accordingly, the Veteran's account of his stressors 
is accepted as accurate.

In sum, the evidence of record contains medical evidence 
establishing a diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  Accordingly, the Board concludes that service 
connection for PTSD is warranted.

Hypertension and Coronary Artery Disease

In various statements and during the Veteran's April 2006 
Board hearing, he has expressed his belief that his heart-
related problems developed as a result of his PTSD and stress 
from his service in Vietnam.  

The Veteran's service treatment records do not indicate that 
he was ever diagnosed with or treated for hypertension or any 
heart disorder during service.  The Veteran's discharge 
examination report and report of medical history in June 1970 
show that his cardiovascular system was found to be normal.

As for post-service medical records, various private medical 
records from the Chippenham Medical Center, South Hills 
Family Medicine, and Kenbride Family Medicine evidence that 
the Veteran was diagnosed with atherosclerotic coronary 
artery disease in 1989, and diagnoses of hypertension and 2 
strokes have also been indicated in these records.

The Veteran was afforded a VA examination in August 2009 to 
determine the etiology of his coronary artery disease and 
hypertension.  The examiner indicated that he reviewed the 
Veteran's file and noted pertinent medical history, including 
a heart attack in 1989 and a stroke in 1999.  The Veteran 
expressed that he developed hypertension approximately one 
year after his discharge from service, and believed that it 
was due to his stressful service and PTSD.  Based upon 
physical findings and testing results, the examiner diagnosed 
the Veteran with hypertension and coronary artery disease.  
He found that it is less likely than not that the Veteran's 
PTSD was caused by his hypertension.  However, he found that 
it was at least as likely as not that the Veteran's coronary 
artery disease and hypertension were permanently aggravated 
by the Veteran's long-standing PTSD.  In so finding, she 
observed that the pathogenesis of hypertension is poorly 
understood and a variety of factors have been implicated, 
including sympathetic neural activity with enhanced beta-
adrenergic responsiveness.  Furthermore, she noted that over 
time, progression to persistent hypertension is associated 
with arteriolar remodeling, a rise in systemic vascular 
resistance, and a reduction in sympathetic activity and 
cardiac output toward normal.  She explained that those who 
progress to stable hypertension initially tend to have 
greater pressor responses to salt load and mental stress.

In sum, the medical evidence of record confirms that the 
Veteran has hypertension and coronary artery disease.  
Moreover, both of these disorders have been linked to the 
Veteran's PTSD by the August 2009 VA examiner.  There is no 
contrary medical opinion of record.  Accordingly, service 
connection is warranted for hypertension and coronary artery 
disease on a secondary basis. 


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is granted.

Service connection for coronary artery disease on a secondary 
basis is granted.

Service connection for hypertension on a secondary basis is 
granted.


REMAND 

The Veteran also contends that his PTSD aggravated and 
worsened his stroke disability.  As noted above, this case 
had previously been remanded by the Board in August 2007.  
The Board instructed that the Veteran be afforded a VA 
examination to determine whether his strokes are 
etiologically related to service or were caused or 
chronically worsened by his service-connected disabilities, 
to include PTSD. 

During the Veteran's August 2009 VA examination, the examiner 
discussed the Veteran's stroke condition.  However, she did 
not address whether the Veteran's strokes were caused or 
aggravated by his PTSD.  

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Moreover, in light of the Board's above decision to grant 
service connection for coronary artery disease and 
hypertension, the Board believes that an opinion regarding 
the etiology of the Veteran's strokes should also address 
whether they were caused or chronically worsened by his 
service-connected coronary artery disease and hypertension.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:
1.  The RO or the AMC should obtain a 
supplemental opinion from the examiner 
who conducted the August 2009 VA 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should note 
such review in the supplemental report.  
Based on a review of the claims file, the 
examiner should provide an opinion with 
respect to the Veteran's strokes as to 
whether there is a 50 percent for better 
probability that they are etiologically 
related to service or were caused or 
chronically worsened by the Veteran's 
service-connected disabilities, to 
include PTSD, coronary artery disease, 
and hypertension.  The rationale for each 
opinion expressed must also be provided.  

If the August 2009 examiner is no longer 
available, the claims folders should be 
reviewed by another physician with 
appropriate expertise who should be 
requested to provide the requested 
opinions with supporting rationale.  
Another examination of the Veteran should 
only be performed if deemed necessary by 
the person providing the opinions.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  In the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


